In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3493
DAVID WILLIAMS,
                                            Plaintiff-Appellee,
                              v.

JAMES LIEFER, BRENT HOFFMAN,
and JAMES MASSEY,
                                   Defendants-Appellants.
                        ____________
          Appeal from the United States District Court
              for the Southern District of Illinois.
           No. 01 C 986—William D. Stiehl, Judge.
                        ____________
      ARGUED MAY 25, 2007—DECIDED JULY 5, 2007
                   ____________


 Before BAUER, CUDAHY, and FLAUM, Circuit Judges.
  FLAUM, Circuit Judge. David Williams sued several
employees of the Illinois Department of Corrections
under 42 U.S.C. § 1983, claiming that they were deliber-
ately indifferent to his medical needs in violation of the
Eighth and Fourteenth Amendments. On July 5, 2006, a
jury returned a verdict in favor of Williams and awarded
him $4,500 in compensatory damages. The defendants
appeal, claiming that they were entitled to judgment as a
matter of law. For the following reasons, we affirm the
jury’s verdict.
2                                                 No. 06-3493

                     I. BACKGROUND1
  David Williams, an obese inmate who suffers from high
blood pressure, was housed in the segregation building
of Menard Correctional Center in Menard, Illinois. On
October 27, 2000, Williams was scheduled to be trans-
ferred from the segregation unit to protective custody in
the general population. On that day around 6:30 a.m.,
Williams awoke with chest pain, numbness in his left arm,
and dizziness. He also felt nauseous and began vomiting.
  Around 7:00 a.m., Williams complained about his
symptoms to Officer James Massey, who was doing the
morning cell count, but Massey did not respond and
continued walking down the gallery. After Massey fin-
ished the count, he walked past Williams’ cell again, and
Williams said, “Officer Massey, man, I’m having chest
pain real bad, try to get me help or something.” Massey
reminded Williams that he was getting out of segregation
that day and told him that he should wait until the
transfer was completed.
  Around 10:30 a.m., Massey escorted Williams, in hand-
cuffs, down four flights of stairs to the segregation build-
ing’s exit. Massey uncuffed Williams and placed his
personal property on a push cart. Williams asked Massey
if he could see a medical technician before he left the
building, but Massey denied the request, telling Williams
to speak with someone from the property building. Several
officers escorted Williams and six other inmates as they
pushed the carts containing their personal property
from the segregation building to the property building,
which was approximately 100 yards away.



1
  We recount the facts in the light most favorable to the jury’s
verdict.
No. 06-3493                                                3

  At the property building, Williams told Officer Brent
Hoffman that he was having chest pains, his arm was
numb, and he was sick. Williams was sweating profusely
and asked to see a doctor or paramedic. Hoffman ignored
Williams’ request for medical attention, instructing him
to help the other inmates retrieve their belongings.
Williams retrieved additional property from the building
and placed his property box, which weighed approximately
200 pounds, onto his cart. As he was loading the cart,
Williams repeated that he was in a lot of pain, but
Hoffman simply told Williams to push his cart.
  From there, Williams pushed his cart 200-250 yards to
the clothing building and then pushed it another 100 yards
to his cellhouse. Williams was then required to carry his
box of personal property to his cell. As he walked through
the cell gallery carrying the heavy box, Williams began to
feel lightheaded and his pain level increased. Williams
spotted Officer Liefer, who had summoned a paramedic
for him on a prior occasion. He asked Liefer to “holler at
the Sarge,” and said that he was experiencing bad chest
pain. Liefer did not respond, so Williams asked him for
help carrying his belonging up the stairs. When Liefer
refused, Williams showed him an identification card,
which stated that Williams suffered from chronic hyper-
tension. Still, Liefer did not get Williams medical attention
or help him carry his property box.
   At approximately 1:00 p.m., Williams began carrying his
box of personal property up fifteen stairs to his cell. As he
climbed the stairs, he blacked out and fell backwards
down the stairs. Medical technicians responded and sent
Williams to the prison emergency room, where, around
1:30 p.m., he received nitroglycerin, which quickly re-
lieved his pain.
  At the hospital, Williams rated his pain an eight out of
ten. His blood pressure was 159/100 (120/80 being nor-
4                                              No. 06-3493

mal), and his pulse was 104 beats per minute (an adult’s
resting heart rate should fall between 60 and 100 beats per
minute). Medical personnel took Williams’ electrocardio-
gram (“EKG”), and it indicated an abnormal heart rate.
The examining physician, Dr. Stephen C. Doughty, diag-
nosed Williams with chest pain and hypertension. Wil-
liams’ blood pressure decreased after about an hour, but
he remained in the infirmary for six days.
  To treat Williams’ condition, Dr. Doughty recommended
dietary restrictions and prescribed Williams several
medications: Lasix, a diuretic; Catapres, an anti-hyperten-
sion medicine; Lanoxin, a cardiac medication; Captopril,
another anti-hypertension medicine; and a potassium
supplement. Another doctor prescribed Isordil, a medicine
for low blood flow. A second EKG revealed that Williams
had a first-degree AV block, which could signify either
coronary artery disease or acute hypertension.
  On December 18, 2001, Williams filed suit against the
Department of Corrections and various individual defen-
dants under 42 U.S.C. § 1983, claiming that the delay in
treatment violated his Eighth Amendment rights. On
June 28, 2006, a three-day jury trial commenced. During
the trial, Dr. Doughty testified that any delay in treatment
“[did not] appear to have had any significant adverse
effect” on Williams’ condition. Williams testified that, as
a result of his October 27, 2000 injuries, he could not
walk long distances or work on a job, meaning he could
not earn money in prison.
  At the close of the trial, the defendants moved for
judgment as a matter of law, claiming that any delay in
treatment did not harm Williams and that the officers
were entitled to qualified immunity. The district court
denied the motion, and the jury returned a verdict in
favor of Williams and against Liefer, Massey, and Hoff-
man. It awarded Williams $4,500 in compensatory dam-
No. 06-3493                                               5

ages. After the entry of judgment, Liefer, Massey, and
Hoffman renewed their motion for judgment as a matter of
law, and, in the alternative, asked for a new trial. The
district court denied the renewed motion, and the defen-
dants appeal.


                      II. ANALYSIS
  The defendants argue that they are entitled to judgment
as a matter of law. Specifically, they contend that Williams
offered no verifying medical evidence that the delay in
treatment harmed him, and they contend that they are
entitled to qualified immunity. In the alternative, they
request a new trial.


  A. Evidence of Harm
  This Court reviews the denial of the defendants’ motion
for judgment as a matter of law de novo. Erickson v. Wis.
Dep’t of Corrs., 469 F.3d 600, 601 (7th Cir. 2006). We
consider whether the evidence presented, drawing all
reasonable inferences in favor of the non-movant, was
sufficient to support the verdict. Davis v. Wis. Dep’t of
Corrs., 445 F.3d 971, 975 (7th Cir. 2006). The Court will
disregard any evidence that was favorable to the defen-
dants that the jury was not required to believe, but it
must give credence to evidence that was uncontradicted
and comes from disinterested witnesses. Reeves v. Sander-
son Plumbing Prods. Inc., 530 U.S. 133, 150-51 (2000). The
verdict should be overturned only if no reasonable jury
could have found in Williams’ favor. Erickson, 469 F.3d
at 601.
  The Supreme Court has interpreted the Eighth Amend-
ment’s prohibition of cruel and unusual punishment,
incorporated through the Fourteenth Amendment, as
6                                              No. 06-3493

imposing a duty on states to provide medical care to
incarcerated individuals. Estelle v. Gamble, 429 U.S. 97,
103 (1976). Prison officials violate the Constitution if
they are deliberately indifferent to prisoners’ serious
medical needs. Id. at 104. A claim based on deficient
medical care must demonstrate two elements: 1) an
objectively serious medical condition, and 2) an official’s
deliberate indifference to that condition. See Johnson v.
Snyder, 444 F.3d 579, 584 (7th Cir. 2006). An objectively
serious medical need includes both diagnosed conditions
requiring treatment and conditions “so obvious that even
a lay person would easily recognize the necessity for a
doctor’s attention.” See Zentmyer v. Kendall County, Ill.,
220 F.3d 805, 810 (7th Cir. 2000) (internal quotation and
citation omitted).
  In cases where prison officials delayed rather than
denied medical assistance to an inmate, courts have
required the plaintiff to offer “verifying medical evidence”
that the delay (rather than the inmate’s underlying
condition) caused some degree of harm. See, e.g., Petty v.
County of Franklin, Ohio, 478 F.3d 341, 344 (6th Cir.
2007); Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir.
2005); Surber v. Dixie County Jail, 206 Fed. App’x 931, 933
(11th Cir. 2006). That is, a plaintiff must offer medical
evidence that tends to confirm or corroborate a claim
that the delay was detrimental.
  This Court adopted the verifying medical evidence
requirement in Langston v. Peters, 100 F.3d 1235, 1240
(7th Cir. 1996) (citing Beyerbach v. Sears, 49 F.3d 1324,
1326 (8th Cir. 1995). In Langston, the plaintiff claimed
that a one-hour delay in medical treatment after he was
raped by another inmate violated the Constitution. 100
F.3d at 1240. We affirmed summary judgment in favor of
the defendants because the plaintiff did not produce
any evidence that the one-hour delay had a detrimental
No. 06-3493                                                  7

effect; the rape had already occurred, and there was no
evidence that it had caused any serious physical injury. Id.
at 1241. We did not, however, articulate what qualified as
verifying medical evidence.
  The parties dispute whether Williams offered sufficient
verifying medical evidence in this case, and they disagree
about what constitutes verifying medical evidence. While
the defendants claim that expert testimony is the only
acceptable form of verifying medical evidence, Williams
claims that his testimony, his medical records, and his
treatment are sufficient to show the delay’s detrimental
effect. Clearly, expert testimony that the plaintiff suf-
fered because of a delay in treatment would satisfy the
requirement. See, e.g., Coleman v. Rahija, 114 F.3d 778,
785 (8th Cir. 1997) (concluding that expert testimony
satisfied the verifying medical evidence requirement). On
the other hand, evidence of a plaintiff ’s diagnosis and
treatment, standing alone, is insufficient if it does not
assist the jury in determining whether a delay exacerbated
the plaintiff ’s condition or otherwise harmed him. See
Laughlin, 430 F.3d at 929.
  The evidence in this case falls somewhere in between a
bare recitation of treatment received and expert testimony
about the delay’s effect. Williams’ medical records and
Doughty’s testimony showed that when Williams arrived
at the hospital, he had elevated blood pressure, had an
abnormal EKG, was sweating, and complained of severe
pain. The medical records also showed that with treat-
ment, Williams’ symptoms, including his pain and high
blood pressure, quickly subsided. The only testimony from
a medical expert, Dr. Doughty, was that the delay did not
appear to have adversely affected Williams’ condition.2


2
  The defendants contend that this Court must credit Doughty’s
testimony because it was uncontradicted testimony from a
                                                 (continued...)
8                                                   No. 06-3493

  Although no jury could determine, based on this record,
whether it was the delay in care or the underlying condi-
tion that necessitated Williams’ treatment or affected his
ability to work, a reasonable jury could have concluded
from the medical records that the delay unnecessarily
prolonged and exacerbated Williams’ pain and unnecessar-
ily prolonged his high blood pressure. See Gil v. Reed, 381
F.3d 649, 662 (7th Cir. 2004) (recognizing that “hours of
needless suffering” can constitute harm). The medical
records indicate that the nitroglycerin almost immediately
relieved his pain and lowered his blood pressure, so a jury
could find that the defendants’ delay caused Williams
six extra hours of pain and dangerously elevated blood
pressure for no good reason. Accordingly, we affirm the
district court’s denial of judgment as a matter of law.3


2
  (...continued)
disinterested witness. See Reeves, 520 U.S. at 150. They argue
that although a prison employee generally is not a disinterested
witness, see Sapperstein v. Hager, 188 F.3d 852, 856 (7th Cir.
1999), Doughty was not a typical employee because 1) he was
employed by an independent medical vendor contracting with
the Department rather than the Department itself, 2) he no
longer worked at the prison when he testified, and 3) the
Department did not control his diagnoses and medical opinions.
We need not decide whether Doughty was a disinterested
witness, however, because the testimony he offered was not
uncontradicted. Indeed, as discussed in the text of this opinion,
Williams offered medical evidence suggesting, contrary to
Doughty’s testimony, that the defendants’ delay caused harm.
3
  Although our sister circuits have come to different conclu-
sions about the need for verifying medical evidence in some
contexts, compare Laughlin, 430 F.3d at 929 (requiring verify-
ing medical evidence in all delayed treatment cases), with Black-
more v. Kalamazoo County, 390 F.3d 890, 898 (6th Cir. 2004)
(stating that verifying medical evidence is required only in cases
                                                    (continued...)
No. 06-3493                                                 9

    B. Motion for New Trial
  Next, the defendants claim that the paucity of verifying
medical evidence required the district court to grant their
motion for a new trial. This Court reviews the denial of a
motion for a new trial for an abuse of discretion. Davis,
445 F.3d at 979. Because, as discussed above, the jury
had a reasonable basis in the record for returning a ver-
dict in favor of Williams, the district court did not err by
denying the defendants’ motion for a new trial.


    C. Qualified Immunity
  Finally, the defendants claim that they are entitled to
qualified immunity because it was not clearly established
that the defendants’ delay in procuring Williams medical
treatment violated his constitutional rights. See Saucier v.
Katz, 533 U.S. 194, 202 (2001) (recognizing that officers
are entitled to qualified immunity if they violated a
constitutional right that was not clearly established).
Specifically, the defendants claim that they could not
have known that they could be found liable based on the
kind of evidence Williams presented at trial. We reject this
argument. Even if the law concerning verifying medical
evidence was unclear at the time of the offense, the
defendants are not entitled to qualified immunity. The
purpose of qualified immunity is to shield public officers
from liability where “a change in the law or . . . enduring
legal uncertainty . . . makes it difficult for the officer to



3
  (...continued)
“involving minor maladies or non-obvious complaints of a seri-
ous need for medical care”), we need not decide whether this
Court would require verifying medical evidence in all delayed
treatment cases because we conclude that Williams offered
sufficient verifying medical evidence in this case.
10                                            No. 06-3493

assess the lawfulness of the act in question before he does
it.” Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir.
1999) (emphasis added). Whether a delay in provid-
ing medical treatment has negatively affected a plain-
tiff ’s well-being is an assessment that is made in hind-
sight, so it cannot affect an officer’s initial decision to
seek treatment for an inmate. In other words, because
the eventual presence or absence of verifying medical
evidence cannot bear on an officer’s decision to seek or
deny treatment, it cannot provide a basis for immunity.


                    III. CONCLUSION
  For the foregoing reasons, we AFFIRM the jury’s ver-
dict in favor of Williams.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-5-07